Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed July 28, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00483-CR


               IN RE RONALD THOMAS DRAKOS II, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 22-DCR-099030

                         MEMORANDUM OPINION

      On July 1, 2022, relator Ronald Thomas Drakos II filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. He filed an amended petition on July 20, 2022. In the amended
petition, relator claims that he is being illegally confined and restrained of his
liberty while being confined at the Fort Bend County Jail.

      This Court does not have original habeas corpus jurisdiction in criminal
cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art. 11.05). Therefore, this Court is without
jurisdiction to consider relator’s original petition requesting habeas corpus relief.

      The relief sought by relator is not within this Court’s jurisdiction. As such,
relator’s amended petition for writ of habeas corpus is dismissed for want of
jurisdiction.



                                        PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2